EX-10 3 exbt101.htm EXHIBIT 10.1 exhibit 10.1

Exhibit 10.1

First Amendment
Dated as of October 27, 2004
to
Amended and Restated
Receivables Sale Agreement
Dated as of July 20, 2004

This First Amendment (the "Amendment"), dated as of October 27, 2004, is entered
into among IPL Funding Corporation (the "Seller"), Windmill Funding Corporation,
a Delaware corporation ("Windmill"), the Liquidity Provider listed on the
signature page hereof (the "Liquidity Provider") and ABN AMRO Bank N.V., as
agent for Windmill and the Liquidity Provider (the "Agent").

Reference is hereby made to that certain Amended and Restated Receivables Sale
Agreement, dated as of July 20, 2004 (as amended, supplemented or otherwise
modified through the date hereof, the "Sale Agreement"), among the Seller,
Windmill, the Liquidity Provider and the Agent. Terms used herein and not
otherwise defined herein which are defined in the Sale Agreement or the other
Transaction Documents (as defined in the Sale Agreement) shall have the same
meaning herein as defined therein.

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:

Section 1

. Upon execution by the parties hereto in the space provided for that purpose
below, the Sale Agreement shall be, and it hereby is, amended as follows:



The date "October 27, 2004" appearing in clause (d) of the defined term
"Liquidity Termination Date" appearing in Schedule I of the Sale Agreement is
deleted and replaced with the date "October 26, 2005".

Section 2. The Sale Agreement, as amended and supplemented hereby or as
contemplated herein, and all rights and powers created thereby and thereunder or
under the other Transaction Documents and all other documents executed in
connection therewith, are in all respects ratified and confirmed. From and after
the date hereof, the Sale Agreement shall be amended and supplemented as herein
provided, and, except as so amended and supplemented, the Sale Agreement, each
of the other Transaction Documents and all other documents executed in
connection therewith shall remain in full force and effect.

Section 3. This Amendment may be executed in two or more counterparts, each of
which shall constitute an original but both or all of which, when taken
together, shall constitute but one instrument.

Section 4. This Amendment shall be governed and construed in accordance with the
internal laws of the State of Illinois.

 

In Witness Whereof, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

ABN AMRO Bank N.V., as the Agent and as the Liquidity Provider

By:

Title:

By:

Title:

Windmill Funding Corporation

By:

Title:

IPL Funding Corporation

By:

Title: